Citation Nr: 0425034	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  97-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for nose and throat 
disorders, secondary to service-connected eardrum 
perforations.

5.  What rating is for assignment for perforations of both 
eardrums from April 1, 1996? 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty as an infantryman from 
October 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, wherein service connection 
was established for a perforation of the left eardrum and a 
noncompensable evaluation was assigned effective April 4, 
1996.  Service connection for bilateral hearing loss, otitis 
media, and otitis externa was denied.  In addition, 
entitlement to service connection for a nose or throat 
disorder, secondary to a service-connected perforation of the 
left eardrum, was denied.  

By its rating decision of February 1997, the RO granted 
service connection for a perforation of the right eardrum and 
the RO recharacterized the veteran's only service-connected 
disability as perforations of both eardrums.  A 
noncompensable rating was assigned effective from April 1, 
1996.  

The veteran was afforded an RO hearing in October 1997, a 
transcript of which is of record.  No other request for a 
hearing remains pending at this time.

The record, and in particular, findings contained within the 
report of a VA ear, nose, and throat examination in August 
1996, reasonably raise the issue of the veteran's entitlement 
to direct and/or secondary service connection for tinnitus.  
The veteran at his RO hearing in October 1997 also raised the 
issue of service connection for headaches.  Such matters have 
not to date been addressed by the RO.  Hence, they are 
referred to the RO for initial development and adjudication.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

Residuals of perforations of both eardrums are not shown to 
interfere markedly with the veteran's employment or to have 
required frequent periods of hospital care since April 1, 
1996.  


CONCLUSIONS OF LAW

The criteria for a compensable rating from April 1, 1996, for 
residuals of bilateral eardrum perforations have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1995); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.10, 
4.87, Diagnostic Code 6211 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the claims in 
question.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), and the applicable law and regulations have 
been the subject of holding of various Federal courts.  

In the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App.112 
(2004), it was held that the applicable statute and the 
regulation provide for pre-initial-RO adjudication notice, 
but it was also specifically recognized that, where, as in 
the case currently before the Board, notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  

With respect to the question of the veteran's entitlement to 
a compensable rating from April 1, 1996, for perforations of 
the eardrums, it is noted that under the changes effectuated 
by the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in a June 2003 letter from the RO, and in a March 
2004 supplemental statement of the case.  To that extent, 
VA's duties established by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In July 2003, the veteran 
responded to the June 2003 letter and reported receiving 
treatment at a VA medical facility in Brooklyn, New York.  
Efforts were thereafter made by the RO to locate and obtain 
those records for inclusion in the claims folder.  The 
veteran was afforded one or more VA examinations to evaluate 
the disability in question.  As such, the Board finds that 
VA's duty-to-assist obligation has been fully satisfied.  

As noted above, the initial RO decision in this case was made 
prior to the enactment of the VCAA.  Hence, in November 1996, 
it was impossible for VA to have complied with a law that did 
not become effective until November 2000.  Still, based on 
the foregoing the Board finds that any defect with respect to 
when the VCAA notice requirement was met was harmless error, 
and not prejudicial.  Pelegrini.  

In this regard, the Board is required to review the evidence 
of record on a de novo basis and without assigning any 
deference to the RO's decision.  As provided by 38 U.S.C.A. 
§ 7104(a) (West 2002), all questions in a matter which under 
38 U.S.C.A. § 511(a) (West 2002) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide notice prior to the RO's initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not issued 
until after the RO's initial adjudication of the claim, full 
notice was provided by the RO prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran-appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  There is no argument or evidence to the contrary. 

Therefore, notwithstanding Pelegrini, to decide the appeal is 
not prejudicial error.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

What evaluation is warranted for perforated eardrums?

The veteran in December 1996 challenged the RO's assignment 
of a noncompensable rating for a perforation of his left 
eardrum assigned in a November 1996 rating decision.  The RO 
thereafter granted service connection for a right eardrum 
perforation in rating action entered in February 1997 and 
recharacterized the disability as perforations of both 
eardrums, while maintaining the noncompensable evaluation 
previously assigned under 38 C.F.R. § 4.87a, Diagnostic Code 
6211.  

The criteria for evaluating ear-related diseases was 
subsequently modified, albeit without any substantive change 
in rating criteria for eardrum perforations.  See 64 Fed. 
Reg. 25210 (1999); 68 Fed. Reg. 25823 (2003).   While the 
regulation is now codified at 38 C.F.R. § 4.87, under the old 
and new criteria, both unilateral and bilateral eardrum 
perforation is rated as noncompensable.  Given the foregoing, 
there is no need to remand this matter to the RO for 
consideration under the updated rating criteria, and on the 
same basis, there is no need for further action by the RO for 
review of this case under the holding in Fenderson v. West, 
12 Vet. App. 119 (1999), as to the assignment of staged 
ratings, in view of the impossibility of the assignment of a 
compensable schedular evaluation under Diagnostic Code 6211 
or any alternate rating criteria.  

Under Diagnostic Code 6211 as in effect from April 1996, only 
a noncompensable schedular rating is assignable for a 
perforation of the eardrum.  No provision is made for the 
assignment of a compensable evaluation in the event of 
bilateral eardrum perforation.  The RO, too, has addressed 
the question of entitlement to an extraschedular evaluation 
of increased disability, finding that no evidence has been 
presented to identify an exceptional of unusual disability 
picture, with such related factors as a marked interference 
with employment or frequent periods of hospitalization.  The 
undersigned concurs that there is no basis in fact for the 
assignment of an extraschedular evaluation for the veteran's 
bilateral eardrum perforation.  While there is evidence of 
two recent periods of hospitalization, there is no evidence 
indicating that from April 1, 1996, bilateral perforated 
eardrums markedly interfered with the veteran's employment or 
necessitated frequent periods of hospital care.  In this 
regard, there is no evidence or allegation that the 
disability at issue adversely affected the veteran's pursuit 
of any employment since April 1996, and only one period of 
hospitalization is shown during the relevant time period, 
beginning April 1, 1996, and that period of treatment was for 
management of a disorder other than an eardrum perforation.  
As such, a schedular or extraschedular compensable rating for 
eardrum perforations is not for assignment.  To that extent, 
the appeal is denied.



ORDER

A compensable rating for eardrum perforations from April 1, 
1996, is denied.


REMAND

The service medical records reflect that the veteran did not 
have a hearing impairment prior to a November 1955 episode of 
bronchitis and otitis media which required his 
hospitalization.  Audiometric testing in November 1955 
revealed evidence of hearing loss, particularly in the left 
ear at 250 and 500 Hertz and in the right ear at 250, 500, 
and 1000 Hertz.  While the loss shown in-service did not meet 
the requirements of 38 C.F.R. § 3.385 (2003), the veteran 
also served as an infantryman while on active duty and by 
1995 he did meet that regulatory standard.  Therefore, in 
light of the appellant's in-service duties, and the 
provisions of 38 U.S.C.A. § 5103A, the Board finds that 
further development is in order, to include a VA audiometric 
examination to secure a nexus opinion.

The veteran alleges entitlement to service connection on a 
direct basis for otitis media and otitis externa, as well as 
entitlement to secondary service connection for nose and 
throat disorders, due to the service-connected eardrum 
perforations.  Medical opinion was obtained by the RO in 
September 1996 as to the relationship between claimed nose 
and throat disorders and the veteran's left eardrum 
perforation, but that opinion was followed by the RO's 
additional grant of service connection for a perforation of 
the right eardrum.  It remains unknown what impact, if any, 
the additional grant of service connection might have upon 
the question involving causality between the entities in 
question.  Thus, initial development and consideration are 
needed with respect to the question of whether there has been 
an aggravation of any existing nose or throat disorder by the 
service-connected entities, per Allen v. Brown, 7 Vet. App. 
439 (1995).  In light of the foregoing, further development, 
including medical input, is deemed to be in order.  

Regarding the claim for otitis media and externa, it is noted 
that such entities were identified in service in November 
1955.  Moreover, the veteran contends that he continued to be 
bothered by chronic ear infections in the years thereafter 
and that he received medical treatment from private 
physicians and institutions therefor, although records 
relating to such treatment are not now contained within the 
claims folder.  It, too, remains unclear as to what role, if 
any, the veteran's claimed otitis had in the onset of more 
recently shown eardrum perforations and sinusitis.  Hence, 
additional medical opinion evidence would be of assistance to 
the Board in determining whether the veteran's otitis is of 
service origin.  

Accordingly, this portion of the veteran's appeal is REMANDED 
to the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claims of entitlement to direct service 
connection for hearing loss, otitis 
media, and otitis externa; and 
entitlement to secondary service 
connection for nose and throat disorders, 
due to eardrum perforations.  The veteran 
must be notified what specific portion of 
any needed evidence VA will secure, and 
what specific portion of any needed 
evidence he himself must submit.  The RO 
should also advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals who have 
evaluated and/or treated him for hearing 
loss, otitis media, otitis externa, and 
claimed nose and throat disorders, since 
his service discharge.  Included among 
those listed should be Dr. Tirado Gracia 
of Dorado, Puerto Rico, and Queens 
General Hospital, as referenced by the 
veteran in a March 1964 application, and 
in his October 1997 testimony 
respectively.  

Upon receipt of such information, the RO 
should contact the individuals or 
facilities in question for the purpose of 
obtaining those medical records not 
already on file.  Regardless whether the 
veteran responds to the aforementioned 
request for information as to his medical 
providers, the RO must obtain any and all 
records not already on file with respect 
to his receipt of VA medical treatment 
since October 1957.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  Thereafter, the veteran is to be 
afforded VA audiological and 
otolaryngological examinations to 
evaluate the nature and etiology of his 
hearing loss, otitis media, otitis 
externa, and the claimed nose and throat 
disorders.  The claims folder in its  
entirety must be made available to the 
examiners for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
examination and all diagnostic testing 
necessary to determine the full extent of 
all pertinent disability.  All applicable 
diagnoses must be fully set forth and it 
is essential that the examiners 
specifically note whether there is 
present or absent any hearing loss, 
otitis media, otitis externa, and/or a 
nose or throat disorder.

The examiners must offer a professional 
opinion, with supporting rationale, as to 
the following:

a)  Is it at least as likely as 
not that otitis media or otitis 
externa had its onset during 
his period of military service 
from October 1955 to October 
1957?  Are otitis media and 
otitis externa otherwise 
related to an event occurring 
during such period of service?  
What role, if any, have 
bilateral eardrum perforations 
had on the development of 
otitis media and/or otitis 
externa, or on the development 
of any other ear, nose, or 
throat disorder?

b)  If a chronic nose or throat 
disorder is diagnosed, the 
examiner must opine whether it 
is at least as likely as not 
that any such disorder is the 
direct result of the eardrum 
perforations.  Further, is it 
at least as likely as not that 
the service-connected eardrum 
perforations have increased the 
severity of any existing nose 
or throat disorder, such as to 
constitute an aggravation of a 
nonservice-connected 
disability? 

c)  Both the audiologist and 
otolaryngologist must opine 
whether it is at least as 
likely as not that any current 
hearing loss is related to the 
veteran's active duty service, 
or to a service connected ear 
disorder.  They must also opine 
whether it is at least as 
likely as not that any current 
hearing loss is caused or 
aggravated by residuals of 
bilateral perforated ear drums.  
A complete rationale must be 
provided with respect to any 
opinion offered.

Use by the examiners of the 
"at least as likely as not" 
language in responding is 
required.  

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report to the examiner for any and all 
needed action.  
5.  Lastly, the RO must prepare a new 
rating decision readjudicating the merits 
of the claims of entitlement to direct 
service connection for hearing loss, 
otitis media and otitis externa; and the 
claim of entitlement to secondary service 
connection for a nose or throat disorder, 
due to bilateral eardrum perforations, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the opinions of those Federal courts 
interpreting such body of law.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



